Exhibit 10.8

AMENDMENT NO. 3 TO CREDIT AGREEMENT

This AMENDMENT NO. 3 TO CREDIT AGREEMENT (“Amendment”) is entered into as of
December 5, 2013 by and among UTi WORLDWIDE, INC., a BVI Business Company
incorporated under the laws of the British Virgin Islands (the “Borrower”), BANK
OF THE WEST, a California banking corporation (the “Lender”), and each of the
Subsidiary Guarantors (as defined in the Credit Agreement identified below).

RECITALS

A. Pursuant to that certain Credit Agreement dated as of June 24, 2011 by and
among the Borrower, the Lender and each of the Subsidiary Guarantors party
thereto (as amended by an Amendment No. 1 to Credit Agreement dated as of
June 5, 2013, an Amendment No. 2 dated as of September 5, 2013 and as further
amended, extended and replaced from time to time, the “Credit Agreement”), the
Lender agreed to extend credit to the Borrower on the terms and subject to the
conditions set forth therein. All capitalized terms not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement.

B. The Lender and the Borrower desire to modify certain definitions and to
modify limitations on Restricted Payments in the Credit Agreement on the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Amendments.

(a) Section 6.01 of the Credit Agreement is amended effective as of the date of
this Amendment to amend and restate clause (j) at the end thereof to read as
follows:

Monthly Statements. Promptly after the same are available and in any event
within 30 days after the end of each calendar month through the Compliance Date
and thereafter so long as the Borrower is required to deliver such statements to
any other creditor of the Borrower or any Subsidiary, internally prepared on a
non-GAAP basis: (i) a consolidated income statement of the Borrower and its
Subsidiaries, for such calendar month; (ii) consolidated balance sheet of the
Borrower and its Subsidiaries as of the last Business Day of such calendar
month; (iii) schedule showing any outstanding revolving credit or letter of
credit commitments, and any outstanding amounts under any debt agreement of the
Borrower and its Subsidiaries as of the last Business Day of such calendar
month; and (iv) consolidated statements of the balances of all accounts
receivable owed to the Borrower and its Subsidiaries (other than intercompany
receivables) and an account aging schedule, in each case including a schedule
comparing those items described above with the same corresponding items shown in
the related projections delivered pursuant to the preceding clause (i) wherever
applicable.

(b) Section 7.03 of the Credit Agreement is amended and restated in its entirety
effective as of August 1, 2013 to read as follows (and the Compliance
Certificate is correspondingly revised):

Consolidated Total Debt Coverage. Except as otherwise set forth in the next
succeeding sentence, the Borrower will ensure that the ratio of Consolidated
Total Debt at any time to Consolidated EBITDA for the Measurement Period then
ended or most recently ended, is not greater than 3.00 to 1.00. Notwithstanding
the foregoing, (i) for the period from and including August 1, 2013 through and
including January 30, 2014, the covenant set forth in the preceding sentence
shall not be operative other than on October 31, 2013, on which date the Company
will ensure that the ratio of Consolidated Total Debt to Consolidated EBITDA for
the Measurement



--------------------------------------------------------------------------------

Period then ended, is not greater than 3.50 to 1.00 and (ii) for the period from
and including January 31, 2014 through and including July 30, 2014 the Company
will ensure that the ratio of Consolidated Total Debt at any time to
Consolidated EBITDA for the Measurement Period then or most recently ended, is
not greater than 3.25 to 1.00.

(c) Section 7.12 of the Credit Agreement is amended and restated in its entirety
effective as of October 31, 2013 to read as follows:

Minimum Debt Service Ratio. The Borrower will not permit the Debt Service Ratio
to be, as of the end of any Measurement Period, (a) less than 2.25 to 1.00 for
the Measurement Period ended October 31, 2013, and (b) less than 2.50 to 1.00
thereafter.

2. Effective Date. This Amendment shall be effective as of the date first
written above upon the date when:

(a) the Lender shall have received this Amendment, duly executed by all parties
signatory hereto;

(b) the Lender shall have received evidence satisfactory to the Lender that each
Reference Agreement with Commerzbank AG, Nedbank acting through its London
Branch, The Royal Bank of Scotland plc and the holders of the Borrower’s
$150,000,000 Senior Unsecured Guaranteed Notes, Series A, due February 1, 2022
and U.S. $50,000,000 Senior Unsecured Guaranteed Notes, Series B, due
February 1, 2020 has been amended on terms and conditions satisfactory to the
Lender;

(c) the Borrower shall have paid to the Lender a non-refundable amendment fee of
$50,000 which shall fully earned when paid; and

(d) the Borrower shall have paid to the Lender all reasonable out-of pocket
expenses incurred by the Lender in connection with this Amendment and such other
fees and expenses as the Lender shall require to be paid in connection with this
Amendment.

3. Reaffirmation of the Loan Documents. Each Obligor by executing this Amendment
as provided below, hereby affirms and agrees that:

(a) The execution and delivery by it of and the performance of its obligations
under this Amendment shall not in any way amend, impair, invalidate or otherwise
affect any of its obligations under the Loan Documents to which it is party
except to the extent expressly amended hereby,

(b) Except as expressly amended and waived hereby, the Loan Documents remain in
full force and effect as written.

4. Representations and Warranties. Each Obligor by executing this Amendment as
provided below, hereby represents and warrants to the Lender that:

(a) It has the requisite power and authority and the legal right to execute,
deliver and perform this Amendment and has taken all necessary corporate action
to authorize the execution, delivery and performance of this Amendment.

(b) This Amendment has been duly executed and delivered on its behalf and
constitutes its legal, valid and binding obligation enforceable against it in
accordance with its terms except as limited by bankruptcy and similar laws and
general principles of equity.

(c) After giving effect to this Amendment, there does not exist an Event of
Default.

(d) None of such Persons has any existing claims, counterclaims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to any of the
Loan Documents, and the Loan Documents, as amended hereby, constitute valid,
legal, binding and enforceable obligations of such Persons, as appropriate.

 

-2-



--------------------------------------------------------------------------------

5. No Other Amendment. Except as expressly amended hereby, the Credit Agreement
and other Loan Documents shall remain in full force and effect as written.

6. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

[SIGNATURE PAGES FOLLOWS]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

BANK OF THE WEST   By  

/s/ Nino Cordoves

    Vice President

 

-4-



--------------------------------------------------------------------------------

UTi WORLDWIDE INC. By  

/s/ Lance D’Amico

  Duly Authorized Signatory (acting pursuant to, and in accordance with, an
empowering resolution of the Board of Directors of UTi Worldwide Inc.)

 

-5-



--------------------------------------------------------------------------------

UTI (AUST) PTY LIMITED UTI BELGIUM N.V. UTI LOGISTICS N.V. UTI NETWORKS LIMITED
UTI, CANADA, INC. UTI CANADA CONTRACT LOGISTICS INC. UTI DEUTSCHLAND GMBH UTI
(HK) LIMITED UTI GLOBAL SERVICES B.V. UTI NEDERLAND B.V. UTI TECHNOLOGY SERVICES
PTE. LTD. UTI WORLDWIDE (SINGAPORE) PTE LTD SERVICIOS LOGISTICOS INTEGRADOS SLI
SA UTI IBERIA S.A. UTI WORLDWIDE (UK) LIMITED UTI INVENTORY MANAGEMENT SOLUTIONS
INC. CONCENTREK, INC. INTRANSIT, INC. MARKET TRANSPORT, LTD. SAMMONS
TRANSPORTATION, INC. UTI, UNITED STATES, INC. UTI INTEGRATED LOGISTICS, LLC
KABUSHIKI KAISHA UTI By  

/s/ Lance D’Amico

  Authorized Signatory GODDARD COMPANY LIMITED PYRAMID FREIGHT (PROPRIETARY)
LIMITED UTI INTERNATIONAL INC. By  

/s/ Lance D’Amico

  Duly Authorized Signatory (acting pursuant to, and in accordance with, an
empowering resolution of the Board of Directors of UTi Worldwide Inc.)

 

-6-